 



Exhibit 10.16

MASTERCARD INTERNATIONAL INCORPORATED

DEFERRAL  P L A N

As Amended and Restated Effective as of January 1, 2003

 



--------------------------------------------------------------------------------



 



FOREWORD

Effective as of September 30, 1998, MasterCard International Incorporated (the
“Company”) adopted the MasterCard International Incorporated Deferral Plan (the
“Plan”) for the benefit of non-employee members of its Global Board of Directors
and its U.S. Board of Directors, and a select group of management or highly
compensated employees. The Plan was amended and restated effective as of
January 1, 2000, as of August 1, 2000, as of July 25, 2001, and as of January 1,
2003. The Plan is intended to be an unfunded plan of deferred compensation. The
purpose of the Plan is to permit the Directors and a select group of management
or highly compensated employees within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended, to defer, pursuant to the
provisions of the Plan, a portion of certain items of income otherwise payable
to them.

 



--------------------------------------------------------------------------------



 



ARTICLE 1

DEFINITIONS

          1.1 “Additional Deferral Election” means the election by a Participant
under Section 3.4(b) to further defer distribution from his or her Deferred
Account.

          1.2 “Affiliated Employer” means (i) any corporation which is a member
of a controlled group of corporations (as defined in Section 414(b) of the
Code), which includes the Company, (ii) any trade or business (whether or not
incorporated), which is under common control (as defined in Section 414(c) of
the Code) with the Company, (iii) any organization (whether or not incorporated)
which is a member of an affiliated services group (as defined in Section 414(m)
of the Code) which includes the Company, and (iv) any other entity required to
be aggregated with the Company pursuant to regulations under Section 414(o) of
the Code.

          1.3 “Board” means the Global Board of Directors of the Company.

          1.4 “Bonus” means the amount of an Executive’s annual bonus under the
Company’s Annual Incentive Compensation Plan.

          1.5 “Change in Control” means:

               (a) if (i) at any time three stockholders have become entitled to
cast at least 45 percent of the votes eligible to be cast by all the
stockholders of MasterCard Incorporated on any issue, (ii) at any time, a plan
or agreement is approved by the stockholders of MasterCard Incorporated to sell,
transfer, assign, lease or exchange (in one transaction or in a series of
transactions) all or substantially all of the Company’s or MasterCard
Incorporated’s assets, (iii) at any time, a plan is approved by the stockholders
of MasterCard Incorporated for the sale, liquidation or dissolution of the
Company or MasterCard Incorporated or (iv) at any time MasterCard Incorporated
shall cease to be the sole class B member of the Company or otherwise cease to
control substantially all voting rights in the Company. The foregoing
notwithstanding, a reorganization in which the stockholders of MasterCard
Incorporated continue to have all of the ownership rights in the continuing
entity shall not in and of itself be deemed a “Change in Control” under (ii),
(iii) and/or (iv);

               (b) the approval by the stockholders of MasterCard Incorporated
of (i) any consolidation or merger of MasterCard Incorporated in which
MasterCard Incorporated is not the continuing or surviving corporation or
pursuant to which shares of stock of MasterCard Incorporated would be converted
into cash, securities or other property, other than a merger in which the
holders of the stock immediately prior to the merger will have the same
proportionate ownership interest (i.e., still own 100% of total) of common stock
of the surviving corporation immediately after the merger;

 



--------------------------------------------------------------------------------



 



               (c) any “person” (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than MasterCard
Incorporated or a subsidiary or employee benefit plan or trust maintained by
MasterCard Incorporated any of its subsidiaries, becoming (together with its
“affiliates” and “associates”, as defined in Rule 12b-2 under the Exchange Act)
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of more than twenty-five percent (25%) of the stock of
MasterCard Incorporated outstanding at the time, without the prior approval of
the board of directors of MasterCard Incorporated; or

               (d) a majority of the voting directors of MasterCard Incorporated
proposed on a slate for election by stockholders of MasterCard Incorporated are
rejected by a vote of such stockholders.

          1.6 “Change-of-Form Election” means the election by a Participant
under Section 3.4(a) to change the Form of Distribution with respect to the
portion of his or her Deferred Account with the same Deferral Period.

          1.7 “Change-of-Investment Return Election” means the election by a
Participant under Section 3.5(b) to change the Investment Return to be earned on
the balance in his or her Deferred Account.

          1.8 “Code” means the Internal Revenue Code of 1986, as amended, or any
successor statute.

          1.9 “Compensation Committee” means the Compensation Committee of the
Board.

          1.10 “Committee” means the committee that is responsible for
administering the Plan. Unless the composition of the Committee is otherwise
changed by the Compensation Committee, the Committee shall consist of the
following three officers of the Company: the Executive Vice President of Central
Resources, the General Counsel, and the Senior Vice President, Benefits and
Compensation.

          1.11 “Company” means MasterCard International Incorporated.

          1.12 “Deferrable Savings Plan Salary” means the portion of an
Executive’s Salary from which such Executive could elect to defer an amount to
the MasterCard International Savings Plan that would entitle the Executive to
receive the maximum matching contribution under that plan. An Executive’s
Deferrable Savings Plan Salary shall be determined without regard to such
Executive’s actual deferral elections made or to be made under the MasterCard
International Savings Plan.

          1.13 “Deferral Election” means that separate notice, provided in a
form prescribed by the Committee, that indicates a Participant’s Deferred Bonus
Election, Deferred Long Term Incentives Election, Deferred Salary Election,
Deferred Fee Election, and/or Deferred Retainer Election.

2



--------------------------------------------------------------------------------



 



          1.14 “Deferral Period” means the period of time over which a
Participant elects, or is mandated by the Plan or an amendment thereto, to defer
receipt of Salary, Bonus, Long Term Incentives, Fees, or Retainers pursuant to
Section 3.1(e) and 3.2(e).

          1.15 “Deferral Period Election” means the election by a Participant
under Section 3.1(e) or 3.2(e) of the Deferral Period to apply to the
Participant’s Deferral Election.

          1.16 “Deferred Account” means the bookkeeping entry established on
behalf of a Participant with respect to Deferral Elections under this Plan,
which shall reflect a Participant’s Salary deferrals, Bonus deferrals, Long Term
Incentive deferrals, Fee deferrals, Retainer deferrals, and Non-Elective
Deferrals, together with any adjustments for earnings and losses and any
payments. For purposes herein, Deferred Accounts shall also include any separate
subaccounts that may be established under a Participant’s Deferred Account to
the extent necessary for the administration of the Plan.

          1.17 “Deferred Bonus Election” means the election by an Executive
under Section 3.2 to defer until a later year receipt of some of his or her
Bonus.

          1.18 “Deferred Fee Election” means the election by a Director under
Section 3.1 to defer until a later year receipt of some or all of his or her
Fees.

          1.19 “Deferred Long Term Incentives Election” means the election by an
Executive under Section 3.2 to defer until a later year receipt of some of his
or her Long Term Incentives.

          1.20 “Deferred Retainer Election” means the election by a Director
under Section 3.1 to defer until a later year receipt of some or all of his or
her Retainer.

          1.21 “Deferred Salary Election” means the election by an Executive
under Section 3.2 to defer until a later year receipt of some of his or her
Salary.

          1.22 “Director” means a non-employee member of either the Board or the
U.S. Board.

          1.23 “Effective Date” means the effective date of the Plan set forth
in Section 6.4.

          1.24 “Employer” means the Company or any Affiliated Employer that
adopts the Plan with the approval of the Compensation Committee. Appendix A
contains a list of each Employer.

          1.25 “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

          1.26 “Executive” means an employee of an Employer who serves at the
level of Executive Vice President or higher. In the event the Committee,
pursuant to

3



--------------------------------------------------------------------------------



 



Section 2.1(b), or the Compensation Committee, pursuant to Section 2.1(c)(ii),
expands the group of employees eligible to participate in the Plan, the term
Executive will be defined to include that group of employees.

          1.27 “Fees” means the amount of a Director’s fees which are paid for
attending meetings of the Board, the U.S. Board, or committees of the Board or
the U.S. Board and/or for chairing any such committee meeting.

          1.28 “Form of Distribution” means the term and frequency over which
distributions from a Participant’s Deferred Account will be paid pursuant to
Section 3.6(b).

          1.29 “Form of Distribution Election” means the election by a
Participant under Section 3.1(f) or 3.2(f) of the Form of Distribution to apply
to a Participant’s Deferral Election.

          1.30 “Investment Return” means the amounts that are credited to (or
charged against, as the case may be) a Participant’s Deferred Account from time
to time pursuant to Section 3.5.

          1.31 “Investment Return Options” means the investment funds, indices
or crediting rates selected by the Committee that serve as a means to measure
increases or decreases in value with respect to a Participant’s Deferred Account
pursuant to Section 3.5.

          1.32 “Investment Return Option Election” means the election by a
Participant under Section 3.1(g) or 3.2(g) of the Investment Return Option(s) to
apply to the Participant’s Deferral Election.

          1.33 “Long Term Incentives” means the amount earned and payable under
the Company’s Executive Incentive Plan.

          1.34 “Non-Elective Deferral” means an amount awarded by the Company
under Section 3.3.

          1.35 “Participant”means a Director or an Executive who is both
eligible to participate and who has elected to participate in the Plan as
evidenced by submission and acceptance of a Deferral Election under Section 3.1
or 3.2, respectively.

          1.36 “Plan” means the MasterCard International Incorporated Deferral
Plan, as from time to time amended.

          1.37 “Qualified Retirement” means termination from service by an
Executive occurring on or after the earliest of: (i) attaining age 65 while in
service, (ii) attaining age 60 while in service and completing five years of
service, and (iii) attaining age 55 while in service and completing ten years of
service.

4



--------------------------------------------------------------------------------



 



          1.38 “Retainer” means the amount of a Director’s fixed annual fees
which are paid for being a member of either the Board or the U.S. Board.

          1.39 “Salary” means the amount of an Executive’s regular annual base
salary.

          1.40 “U.S. Board” means the U.S. Board of Directors of the Company.

5



--------------------------------------------------------------------------------



 



ARTICLE 2

PARTICIPATION

          2.1 Participation

               (a) Participation in the Plan shall be limited to an individual
who, as of the Effective Date of the Plan and/or any subsequent first day of any
month, is:

                    (i) a Director, as defined in Section 1.22, or

                    (ii) an Executive, as defined in Section 1.26.

               (b) The Committee may, consistent with Company policy, expand the
group of employees eligible to participate in the Plan so as to include selected
employees of an Employer, who serve at the level of Senior Vice President and/or
Vice President, and may designate that those employees are eligible to
participate only with respect to a limited category or categories of income.

               (c) The Compensation Committee may, consistent with Company
policy:

                    (i) designate as ineligible, or as ineligible with respect
to a specified category or categories of compensation, particular individuals or
groups of individuals who otherwise would be eligible under Section 2.1(a) or
(b); or

                    (ii) designate as eligible, or as eligible with respect to a
specified category or categories of compensation, particular individuals or
groups of individuals who otherwise would be ineligible under Section 2.1(a) or
(b).

               (d) Neither the Committee, pursuant to Section 2.1(b), nor the
Compensation Committee, pursuant to Section 2.1(c), shall expand the eligible
employees beyond a select group of management or highly-compensated employees
within the meaning of Title I of ERISA.

6



--------------------------------------------------------------------------------



 



ARTICLE 3

DEFERRAL ELECTIONS, ACCOUNTS, AND DISTRIBUTIONS

          3.1 Directors’ Deferral Elections.

               (a) An individual who is eligible to participate in this Plan in
accordance with Section 2.1(a)(i) or Section 2.1(c)(ii) is entitled to make an
election, pursuant to this Section 3.1, to defer all or part of his or her
Retainer and/or his or her Fees; provided, however, that if the individual has
been designated as eligible to participate in the Plan only with respect to a
limited category or categories of compensation, that individual is entitled to
make an election only with respect to that limited category or categories of
compensation.

               (b) A Director’s Deferral Election shall be made in a written or
electronic form prescribed by the Committee and furnished by the Committee or
its delegate. Any such Deferral Election shall apply only to the Director’s
Retainer or Fees, as the case may be, otherwise payable in the particular
calendar year specified in the election. A Participant may elect to defer
portions of his or her Annual Retainer and/or Fees (in 5% increments), the
minimum and maximum limits of which will be prescribed by the Committee.

               (c) A Director’s Deferral Election with respect to payments for a
particular calendar year must be made on or before the December 31 preceding
such calendar year or, in the case of a newly-elected or newly-eligible
Director, no later than thirty (30) days following the date on which he or she
becomes eligible to participate in the Plan pursuant to Section 2.1(a) or (c).
In the year the Plan is first put into effect, the Deferral Elections must be
made within thirty (30) days of the Effective Date. In the case of the first
Plan year or a newly-elected or newly-eligible Director, a Deferral Election
shall apply only to amounts that are both paid after the date the election is
made and earned for services performed after the date the election is made. Once
made, a Deferral Election under this Section 3.1 cannot be changed or revoked.

               (d) Retainers and Fees deferred pursuant to this Section 3.1
shall be credited to the Participant’s Deferred Account (or, if none, to a new
such account established in the Participant’s name) as of the date on which the
Retainer or Fees, as the case may be, would otherwise have been paid.

               (e) Deferral Period. A Director who makes a Deferral Election
with respect to Retainer and/or Fees shall, at the time of such election, submit
a Deferral Period Election that indicates when payment of such deferred Retainer
and/or Fees and any Investment Return credited thereon pursuant to Section 3.5
shall commence. Such Deferral Period Election shall be (i) January 15, 2011,
January 15, 2016, or such other dates falling in five year increments from
January 15, 2011, or January 15, 2016, as allowed by the Committee, or (ii) the
date the Participant ceases to serve as a Director. If no Deferral Period
Election is made, the Deferral Period Election shall be deemed to be

7



--------------------------------------------------------------------------------



 



the date the Participant ceases to serve as a Director. Except as otherwise
provided in Section 3.4(b), such Deferral Period Election shall not be changed
or revoked.

               (f) Form of Distribution. A Director who makes a Deferral
Election with respect to Retainer and/or Fees shall, at the time of such
election, submit a Form of Distribution Election that indicates the manner in
which balances will be distributed. Such Form of Distribution Election shall be
(i) a lump sum payment, (ii) in five approximately equal annual installments, or
(iii) in ten approximately equal annual installments. A separate Form of
Distribution Election may be made with respect to each Deferral Period Election
as provided under Section 3.1(e), provided, however, that if no Form of
Distribution Election is made, such election shall be deemed to be lump sum.
Except as otherwise provided in Section 3.4(a), such Form of Distribution
Election shall not be changed or revoked.

               (g) Investment Return. A Director who makes a Deferral Election
with respect to Retainer and/or Fees shall, at the time of such election, submit
Investment Return Option Elections indicating the Investment Return Options to
be used to determine the Investment Return to be credited to his or her Deferred
Account as provided under Section 3.5. Separate Investment Return Option
Elections may be made with respect to each Deferral Period Election as provided
under Section 3.1(e), provided that each Investment Return Option allocated in
such election must be in increments of 5%. If no Investment Return Election is
made, the Investment Return credited will be based on the return earned by the
money market or equivalent fund within the Investment Return Options selected by
the Committee. Except as provided in Section 3.5(b), such Investment Return
Option Elections shall not be changed or revoked.

          3.2 Executives’ Deferral Elections

               (a) An individual who is eligible to participate in this Plan in
accordance with Section 2.1(a)(ii), Section 2.1(b), or Section 2.1(c)(ii), is
entitled to make an election to defer his or her Salary, Bonus, and Long Term
Incentives, as provided in this Section 3.2; provided, however, that if the
individual has been designated as eligible to participate only with respect to a
limited category or categories of compensation, that individual is entitled to
make an election only with respect to that limited category or categories of
compensation.

               (b) Deferral Elections with respect to Salary, Bonus, and Long
Term Incentives shall be made in a written or electronic form prescribed by the
Committee and furnished by the Committee or its delegate. A Deferred Salary
Election, Deferred Bonus Election, and/or Deferred Long Term Incentives Election
shall apply only to the Executive’s Salary, Bonus, or Long Term Incentives, as
the case may be, otherwise payable in the particular calendar year specified in
the election. A Participant may elect to defer a minimum of 10% or more each of
his or her Deferrable Savings Plan Salary, Bonus, and/or Long Term Incentives
(in 5% increments), subject to limits on the maximum deferrable percentage
established by the Committee from time to time.

8



--------------------------------------------------------------------------------



 



               (c) A Deferred Salary Election with respect to payments for a
particular calendar year must be made on or before the December 31 preceding the
commencement of such calendar year (or, in the case of a new or newly-eligible
Executive, no later than thirty (30) days after the Executive becomes eligible
to participate in the Plan pursuant to Section 2.1 or, in the case of the first
Plan Year, within thirty (30) days of the Plan’s Effective Date) and, once made,
cannot be changed or revoked. In the case of the first Plan year or a new or
newly eligible Executive, the Deferred Salary Election will apply only to
amounts that are both paid after the election is made and earned for services
performed after the election is made. Salary deferred pursuant to this
Section 3.2 shall be credited to the Executive’s Deferred Account (or, if none,
to a new such account established in the Executive’s name) as of each payroll
period of the calendar year to which it pertains. The amount of Salary that is
deferred pursuant to this Deferred Salary Election will reduce the Executive’s
Salary proportionately throughout the year or, in the case of the first Plan
year or a new or newly eligible Executive, throughout the portion of the year to
which the Deferred Salary Election is applicable.

               (d) A Deferral Election with respect to Bonus or Long Term
Incentives to be paid in a particular calendar year must be made on or before
the August 31 preceding the commencement of such calendar year and, once made,
cannot be changed or revoked. Bonus and Long Term Incentives deferred pursuant
to this Section 3.2 shall be credited to the Executive’s Deferred Account (or,
if none, to a new such account established in the Executive’s name) as of the
date on which it otherwise would have been paid.

               (e) Deferral Period. An Executive who makes a Deferral Election
with respect to Salary, Bonus and/or Long Term Incentives shall, at the time of
such election, submit a Deferral Period Election that indicates when payments of
such deferred Salary, Bonus and/or Long Term Incentives and any Investment
Return credited thereon pursuant to Section 3.5 shall commence. Such Deferral
Period Election shall be: (i) January 15, 2011, January 15, 2016, or such other
dates falling in five year increments from January 15, 2011, or January 15,
2016, as allowed by the Committee, or (ii) the Executive’s Qualified Retirement.
If no Deferral Period Election is made, the Deferral Period Election shall be
deemed to be Qualified Retirement. Except as otherwise provided in Section
3.4(b), such election shall not be changed or revoked.

               (f) Form of Distribution. An Executive who makes a Deferral
Election with respect to Salary, Bonus, and/or Long Term Incentives shall, at
the time of such election, submit a Form of Distribution Election that indicates
the period and frequency of payments. Such Form of Distribution Election shall
be (i) a lump sum payment, (ii) in five approximately equal annual installments,
or (iii) in ten approximately equal annual installments. A separate Form of
Distribution Election may be made with respect to each Deferral Period Election
as provided under Section 3.2(e), provided, however, that if no Form of
Distribution Election is made, such election shall be deemed to be lump sum.
Except as otherwise provided in Section 3.4(a), such Form of Distribution
Election shall not be changed or revoked.

9



--------------------------------------------------------------------------------



 



               (g) Investment Return Options. An Executive who makes a Deferral
Election with respect to Salary, Bonus and/or Long Term Incentives shall, at the
time of such election, submit Investment Return Option Elections indicating the
Investment Return Options to be used to determine the Investment Return to be
credited to his or her Deferred Account as provided under Section 3.5. Separate
Investment Return Option Elections may be made with respect to each Deferral
Period Election as provided under Section 3.2(e), provided that each Investment
Return Option allocated in such election must be in increments of 5%. If no
Investment Return Election is made, the Investment Return credited will be based
on the return earned by the money market or equivalent fund within the
Investment Return Options selected by the Committee. Except as provided in
Section 3.5(b), such Investment Return Option Elections shall not be changed or
revoked.

          3.3 Non-Elective Deferral

               The Company may, in its sole discretion award to a Participant
Non-Elective Deferral Amounts. Except as otherwise provided in this Plan or a
written agreement between the Company and the Participant any such award shall
be subject to the terms and conditions as amounts credited to a Participant’s
Deferred Account pursuant to a Deferral Election.

          3.4 Change-of-Form Elections and Additional Deferral Elections

               (a) Any Participant who has made a Deferral Election may make an
additional election to change the Form of Distribution. Any such
Change-of-Form Election(s) is permitted with respect to the portion of the
balance in a Deferred Account that shares the same Deferral Period Election
under Section 3.1(e) or 3.2(e). The Form of Distribution may be changed to one
of the three acceptable forms of distributions under Section 3.1(f) or 3.2(f).
No such Change-of-Form Election will be effective with respect to any such
balance in any Participant’s Deferred Account unless made six months or more
before the date, as elected under Section 3.1(e) or 3.2(e), to which the portion
of the Deferred Account is to be deferred (determined without regard to the date
the balance in the Deferred Account is actually distributed pursuant to
Section 3.6) and subject to the requirement of Section 3.7(f).

               (b) Any Participant who has made a Deferral Period Election may
make an additional election to change the initial starting date for
distributions of the balance in his or her Deferred Account. Separate Additional
Deferral Elections may be made with respect to each portion of the balance in a
Deferred Account that is attributable to Deferral Elections with the same
elected Deferral Period and Form of Distribution. The Additional Deferral
Election(s) may change the initial starting date for distributions to any of the
Deferral Period options as provided under Section 3.1(e) or 3.2(e); provided,
however, that only one such Additional Deferral Election may be made with
respect to any such balance in any Deferred Account and further provided,
however, that no such Additional Deferral Election shall be effective with
respect to any such balance in any Participant’s Deferred Account unless made
six months or more before the date, as elected under Section 3.1(e) or 3.2(e),
to which the portion of the Deferred

10



--------------------------------------------------------------------------------



 



Account is to be deferred (determined without regard to the date the balance in
the Deferred Account is actually distributed pursuant to Section 3.6) and
subject to the requirements of Section 3.7(f), and further provided, however,
that an Additional Deferral Election to change the initial starting date to a
date specified in Section 3.1(e)(i) or 3.2(e)(i) may only be made if such
specified date is at least three years after the date that such Additional
Deferral Election is made.

          3.5 Investment Return on Deferred Accounts and Change-of-Investment
Return Election

               (a) The Committee or its delegate shall credit the entire balance
in each Participant’s Deferred Account during the year with an Investment
Return, in accordance with the Participant’s Investment Return Option Elections
pursuant to Section 3.1(g) or 3.2(g) hereunder. Such balance shall include all
Investment Returns credited to the Deferred Account in previous years.

               (b) Participants will be entitled to change the Investment Return
to be applied to his or her Deferral Account. Separate reallocations may be made
with respect to balances attributable to Deferral Elections with the same
Deferral Period and same Form of Distribution Election, provided, however, that
no more than six (6) changes may be made in any calendar year. Such
Change-of-Investment Return Elections shall be made on a written or electronic
form to be prescribed and furnished by, or in a manner established by, the
Committee or its delegate. Change-of-Investment Return Elections will be
effective on a prospective basis only as soon as practicable after the
Change-of-Investment Return Election is made.

               (c) Within 60 days following the end of each calendar quarter,
the Committee or its delegate shall furnish each Participant with a statement of
account which shall set forth the balance in the individual’s Deferred Account
as of the end of such calendar year, inclusive of cumulative Investment Return.

          3.6 Distributions and Cessation of Deferrals

               (a) Upon occurrence of an event specified in the Participant’s
Deferral Period Election, as modified by any applicable subsequent Additional
Deferral Election, or, in the event no Deferral Period Election is made, upon
the date prescribed in Section 3.1(e) or 3.2(e), the amount of a Participant’s
Deferred Account shall be paid or begin to be paid in cash to the Participant or
beneficiary, as applicable. Such payment(s) shall be from the general assets of
the Company or, in the case of an employee of an Affiliated Employer, from the
general assets of the Company or the Affiliated Employer.

               (b) Unless other arrangements are specified by the Committee on a
uniform and nondiscriminatory basis, deferred amounts shall be paid at the time
and in the form elected by the Participant under Section 3.1 and 3.2 and
modified by any applicable subsequent Change-of-Form Elections under
Section 3.4, or in the event no Form of Distribution Election is made, in the
form prescribed in Section 3.1(f) or Section 3.2(f), provided, however, that
(i) in the event of an Executive Participant’s

11



--------------------------------------------------------------------------------



 



termination of employment for any reason other than Qualified Retirement on or
after January 1, 2003, including his or her death, or in the event of a Director
Participant’s death, the Participant’s entire Deferred Account balance shall be
valued and distributed in a lump sum as soon as practicable, notwithstanding the
Participant’s Form of Distribution Elections then in effect; (ii) annual
installment payments (five or ten, as the case may be) shall be valued and
distributed on or about January 15, the first annual installment of which shall
postdate the effective date of the event that triggers the commencement of
distribution; and (iii) in the event that the present value of a Participant’s
remaining annual installments is less than $10,000, the entire remaining balance
shall be paid in the form of a lump sum.

               (c) In case of an unforeseeable emergency, a Participant may
request the Committee, on a form to be provided by the Committee or its
delegate, that payment be made earlier than the date to which it was deferred or
that there be a cessation of deferrals under the Plan.

               For purposes of this Section 3.6(c), an “unforeseeable emergency”
shall be limited to a severe financial hardship to the Participant resulting
from a sudden and unexpected illness or accident of the Participant or of a
dependent (as defined in section 152(a) of the Code) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, payment may
not be made and a cessation of deferral may not occur to the extent that such
hardship is or may be relieved: (i) through reimbursement or compensation by
available insurance or otherwise or (ii) by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not itself cause
severe financial hardship. Moreover, payment of a deferred amount may not be
made ahead of the date to which the amount was deferred to the extent that such
hardship is or may be relieved by cessation of deferrals under the Plan.

               The Committee shall consider any requests for payment on the
basis of an unforeseeable emergency under this Section 3.6(c) on a uniform and
nondiscriminatory basis and in accordance with the standards of interpretation
described in section 457 of the Code and the regulations thereunder. In the
event there is a payment or a cessation of deferrals under this Section 3.6(c)
on the basis of an unforeseeable emergency, the Participant shall be ineligible
to make further Deferral Elections for one year from the date of the Committee
action approving the payment or cessation of deferral.

               In the event a Participant requests payment from his account
earlier than the date to which it was deferred, and it is determined by the
Committee that there is no unforeseeable emergency as defined in this section
3.6(c), the Participant may nonetheless receive from his account the payment,
reduced by a penalty equal to ten percent of the amount that is requested in
advance of the date to which it was deferred, which penalty shall be irrevocably
forfeited by the Participant.

12



--------------------------------------------------------------------------------



 



               (d) In the event a Participant becomes disabled and receives
benefits under an Employer-provided long-term disability plan, previously
elected deferrals will cease. The cessation of deferrals will continue during
the entire period the Participant receives benefits under the long-term
disability plan. Distributions will be made as scheduled and as provided under
Section 3.6(b) unless an election is made under Section 3.4(a) to change the
Form of Distribution or under Section 3.4(b) to change the Deferral Period, or a
request is made under Section 3.6(c) to receive payment as a consequence of an
unforeseeable emergency.

               (e) The Company or Employer shall deduct from all payments under
the Plan federal, state and local income and employment taxes, as required by
applicable law. Amounts deferred will be taken into account for purposes of any
tax or withholding obligation under the Federal Insurance Contributions Act and
Federal Unemployment Tax Act, not in the year distributed, but at the later of
the year the services are performed or the year in which the rights to the
amounts are no longer subject to a substantial risk of forfeiture, as required
by sections 3121(v) and 3306(r) of the Code and the regulations thereunder.
Amounts required to be withheld pursuant to sections 3121(v) and 3306(r) shall
be withheld out of other current wages paid by the Employer.

          3.7 General Provisions

               (a) The Company shall make no provision for the funding of any
Deferred Accounts payable hereunder that (i) would cause the Plan to be a funded
plan for purposes of section 404(a)(5) of the Code or for purposes of Title I of
ERISA, or (ii) would cause the Plan to be other than an “unfunded and unsecured
promise to pay money or other property in the future” under Treasury Regulations
§ 1.83-3(e); and, except in the case of a Change in Control, as defined in
Section 1.4 above, the Company shall have no obligation to make any arrangement
for the accumulation of funds to pay any amounts under this Plan. Subject to the
restrictions of this paragraph and in Section 3.7(c), the Company, in its sole
discretion, may establish one or more grantor trusts described in Treasury
Regulations § 1.677(a)-1(d) to accumulate funds to pay amounts under this Plan,
provided that the assets of such trust(s) accumulated to pay amounts to Company
employees shall be required to be used to satisfy the claims of the Company’s
general creditors in the event of the Company’s bankruptcy or insolvency and the
assets of such trusts(s) accumulated to pay amounts to employees of an
Affiliated Employer shall be required to be used to satisfy the claims of the
Company’s and the Affiliated Employer’s general creditors in the event of the
Affiliated Employer’s bankruptcy or insolvency. In the case of a Change in
Control, the Company shall, subject to the restrictions in this paragraph and in
Section 3.7(c), irrevocably set aside funds in one or more such grantor trusts
in an amount that is sufficient to pay each Participant (or beneficiary) the net
present value as of the date on which the Change in Control occurred, of the
benefits to which Participants (or their beneficiaries) who have Deferred
Accounts under the Plan would be entitled pursuant to the terms of the Plan.

               (b) In the event that the Company shall decide to establish an
advance accrual reserve on its books against the future expense of payments from
any

13



--------------------------------------------------------------------------------



 



Deferred Account, such reserve shall not under any circumstances be deemed to be
an asset of this Plan but, at all times, shall remain a part of the general
assets of the Company and/or the Affiliated Employer, subject to claims of the
Company’s and/or the Affiliated Employer’s creditors.

               (c) A person entitled to any amount under this Plan as an
Employee of the Company shall be a general unsecured creditor of the Company
with respect to such amount. A person entitled to any amount under this Plan as
an Employee of an Affiliated Employer shall be a general unsecured creditor of
the Company and the Affiliated Employer with respect to such amount.
Furthermore, a person entitled to a payment or distribution with respect to a
Deferred Account shall have a claim upon the Company and/or Affiliated Employer
only to the extent of the balance in his or her Deferred Account.

               (d) The Participant’s beneficiary under this Plan with respect to
the balance in his or her Deferred Account shall be the person designated to
receive benefits on account of the Participant’s death on a form provided by the
Committee.

               (e) All commissions, fees and expenses that may be incurred in
operating the Plan and any related trust(s) established in accordance with
Section 3.7(a) will be paid by the Company.

               (f) Notwithstanding any other provision of this Plan, elections
under this Plan may only be made by Participants while they serve as Directors
of the Company or as Executives of an Employer.

          3.8 Non-Assignability

          Participants, their legal representatives and their beneficiaries
shall have no right to anticipate, alienate, sell, assign, transfer, pledge or
encumber their interests in the Plan, nor shall such interests be subject to
attachment, garnishment, levy or execution by or on behalf of creditors of the
Participants or of their beneficiaries.

14



--------------------------------------------------------------------------------



 



ARTICLE 4

CLAIMS

          4.1 Claims Procedure

          If any Participant or his or her beneficiary has a claim for benefits
which is not being paid, such claimant may file with the Committee a written
claim setting forth the amount and nature of the claim, supporting facts, and
the claimant’s address. The Committee shall notify each claimant of its decision
in writing by registered or certified mail within sixty (60) days after its
receipt of a claim or, under special circumstances, within ninety (90) days
after its receipt of a claim. If a claim is denied, the written notice of denial
shall set forth the reasons for such denial, refer to pertinent Plan provisions
on which the denial is based, describe any additional material or information
necessary for the claimant to realize the claim, and explain the claims review
procedure under the Plan.

          4.2 Claims Review Procedure

          A claimant whose claim has been denied, or such claimant’s duly
authorized representative, may file, within sixty (60) days after notice of such
denial is received by the claimant, a written request for review of such claim
by the Committee. If a request is so filed, the Committee shall review the claim
and notify the claimant in writing of its decision within sixty (60) days after
receipt of such request. In special circumstances, the Committee may extend for
up to sixty (60) additional days the deadline for its decision. The notice of
the final decision of the Committee shall include the reasons for its decision
and specific references to the Plan provisions on which the decision is based.
The decision of the Committee shall be final and binding on all parties.

15



--------------------------------------------------------------------------------



 



ARTICLE 5

ADMINISTRATION

          5.1 Plan Administrator

               (a) Subject to the express provisions of the Plan, the Committee
shall have the exclusive right to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it and to make all other
determinations necessary or advisable for the administration of the Plan,
including the determination under Section 2.1(b) herein. The decisions, actions
and records of the Committee shall be conclusive and binding upon the Company,
an Employer, and all persons having or claiming to have any right or interest in
or under the Plan.

               (b) The Committee may delegate to such officers, employees or
departments of the Company such authority, duties, and responsibilities of the
Committee as it, in its sole discretion, considers necessary or appropriate for
the proper and efficient operation of the Plan, including, without limitation,
(i) interpretation of the Plan, (ii) approval and payment of claims, and (iii)
establishment of procedures for administration of the Plan.

               (c) No member of the Committee shall be directly or indirectly
responsible or otherwise liable for any action taken or any failure to take
action as a member of the Committee, except for such action, default, exercise
or failure to exercise resulting from such member’s gross negligence or willful
misconduct. No member of the Committee shall be liable in any way for the acts
or defaults of any other member of the Committee, or any of its advisors, agents
or representatives.

               (d) The Company shall indemnify and hold harmless each member of
the Committee against any and all expenses and liabilities arising out of his or
her own activities relating to the Committee, except for expenses and
liabilities arising out of a member’s gross negligence or willful misconduct.

               (e) The Company shall furnish to the Committee all information
the Committee may deem appropriate for the exercise of its powers and duties in
the administration of the Plan. The Committee shall be entitled to rely on any
information provided by the Company without any investigation thereof.

               (f) No member of the Committee may act, vote or otherwise
influence a decision of such Committee relating to his or her benefits, if any,
under the Plan.

16



--------------------------------------------------------------------------------



 



ARTICLE 6

AMENDMENT, TERMINATION AND EFFECTIVE DATE

          6.1 Amendment of the Plan

          Subject to the provisions of Section 6.3, the Plan may be wholly or
partially amended or otherwise modified at any time by written action of the
Compensation Committee.

          6.2 Termination of the Plan

          Subject to the provisions of Section 6.3, the Plan may be terminated
by written action of the Compensation Committee at any time and in its sole
discretion. On termination of the Plan, the Committee may (but shall not be
required to) immediately pay out all benefits under the Plan.

          6.3 No Impairment of Benefits

          Notwithstanding the provisions of Sections 6.1 and 6.2, no amendment
to or termination of the Plan shall impair any rights to benefits which
theretofore accrued hereunder. An immediate payout of all Plan benefits on
termination of the Plan, pursuant to Section 6.2, shall not, however, constitute
an impairment of any rights or benefits.

          6.4 Effective Date

          The Plan is effective as of September 30, 1998. Unless otherwise
stated, amendments to the Plan are effective on approval by the Compensation
Committee. The first amendments to the Plan are effective January 1, 2000. The
second amended and restated plan is effective August 1, 2000. The Plan’s
application to grants under the Company’s Executive Incentive Plan is effective
beginning with the grant of Long Term Incentives for the 1999-2001 Performance
Period. The amendments approved by the Compensation Committee in June 2003,
shall be effective as of January 1, 2003.

17



--------------------------------------------------------------------------------



 



APPENDIX A

EMPLOYERS

MasterCard International, Inc.

MasterCard International, LLC

18